Title: From John Adams to Eliphalet Fitch, 18 July 1790
From: Adams, John
To: Fitch, Eliphalet



Dear Sir
New York July 18. 1790

I have receive the polite and obliging Letter, you did me the honour to write me, on the seventh of May.—Although an intimate and frequent Correspondence with you, considering the relation between Us, and the agreable Acquaintance, I had with you in France and England would have been always agreable to me; Yet considering the different Countries and Governments in which We live, and the Avocations of Business, which demand the Attention of both of Us, I never expected more Intercourse than there has been.—
Your Countrymen, I dare say, would be very happy to see you in North America, and none of them more than myself: Yet considering the importance of your Affairs, where you are it is a favour little to be expected.  Next to the Pleasure of seeing you here, I should esteem that of frequently hearing of your health and that of your family.  You were not so kind in your Letter as to let me know the situation of your Son, whom I saw in London, and in whose good fortune I interest myself very much.—The last of my three sons is to commence at Cambridge this Week, and like his two older Brothers is destined to the Bar.—My only Daughter, married to Col. Smith of New York, has two fine Boys, and a third perhaps not far from seeing the light of our Sun.  Far advanced in my fifty fifth year, and having run through a great vanity of scenes in Life, I can very heartily join with You Mr Burke the King of Prussia and King Solomon, in pronouncing all Vanité des Vanités.—Yet I have lived to see my Country free and prosperous, rapidly advancing to Wealth and Grandeur, after having seen her in great danger and deep Distress: I have lived to see, Europe become the Pupil of Harvard Colledge and the Town of Boston; and if I were sure she would profit of her lesson as much as this Country has done, I should think I had lived and seen enough.
Mrs Adams joins with me and all mine in most respectful Compliments to yourself, Mrs Fitch and your son; and in grateful Acknowledgment for the very handsome present in Sugar, Wine and Spirits which you had the Generosity to send Us, and which We have received in good order.
Your Packet to the President I had the honour to present to him, with my own hand.
With great and sincere Esteem, I have the honour to be, dear sir, your most / obedient and obliged servant

John Adams